      Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PLATSAS GROUP HOLDINGS, LLC &                    §
PLATSAS PROPERTIES LLC                           §
     Plaintiff,                                  §
                                                 §
v.                                               §          CIVIL ACTION NO. 4:20-cv-01489
                                                 §
WEISER, LLC & STATE AUTO                         §
PROPERTY & CASUALTY                              §
INSURANCE COMPANY                                §
     Defendant.                                  §
                                   NOTICE OF REMOVAL

       Defendant State Auto Property and Casualty Insurance Company (“Defendant”), through

undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of

Removal of the lawsuit captioned Platsas Group Holdings, LLC & Platsas Properties LLC v.

Weiser, LLC & State Auto Property and Casualty Insurance Company; Cause No. 2020-23052;

In the 133rd Judicial District of Harris County, Texas.

                                             I.
                                        BACKGROUND

       1.      Plaintiffs Platsas Group Holdings, LLC and Platsas Properties, LLC (hereinafter

“Plaintiffs”) initiated the present action by filing their Original Petition in Cause No. 2020-

23052; In the 133rd Judicial District of Harris County, Texas on April 13, 2020 (the “State Court

Action”). See Plaintiffs’ Original Petition, attached as Exhibit A

       2.      Defendant appeared and answered on April 27, 2020, asserting a general denial to

the claims and allegations made in Plaintiffs’ Original Petition. See Defendant’s Original Answer,

attached as Exhibit B.
       Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 2 of 9



        3.      To date, on information end belief, Co-defendant Weiser, LLC has not been

served. In the alternative, Weiser, LLC has been improperly joined. Thus the consent of Weiser,

LLC is not needed for removal.1

        4.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A. Pursuant to Local Rule

81, a full copy of the state court file has been requested and will be filed upon receipt. Pursuant to

Southern District of Texas Local Rule 81(4), the State Court Action docket sheet is attached as

Exhibit C.

        5.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiffs through their attorney of record,

and to the clerk of the 133rd Judicial District Court of Harris County, Texas.

        6.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiffs’ Original Petition and less than

one year after the commencement of this action.

                                                II.
                                           JURISDICTION

        7.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties


1
  28 U.S.C. 1446(b)(2)(A); Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993) (where
fraudulent or improper joinder is applicable, an allegedly improperly joined defendant need not join in or
consent to removal, and the removing defendant need not explain the absence of consent.)



                                                    2
         Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 3 of 9



          8.     Plaintiffs Platsas Group Holdings, LLC and Platsas Properties, LLC are reportedly

Texas limited liability companies.2 Citizenship of a limited liability company is determined by the

citizenship of all of its members.3 A diligent search of publicly available information on the

members of Platsas Group Holdings, LLC and Platsas Properties, LLC have been conducted and

Loannis G. Platsas and Patricia Platsas of Houston, Texas are the only members of each entity

who can be identified based on public records. The Certificates of Formation filed by Platsas

Group Holdings, LLC and Platsas Properties, LLC both identify only Loannis G. Platsas and

Patricia Platsas of Houston, Texas as the only members. The Texas Franchise Tax Public

Information Reports for the report year 2019 filed by Platsas Group Holdings, LLC and Platsas

Properties, LLC with the Texas Secretary of State lists only Loannis G. Platsas and Patricia

Platsas of Houston, Texas as members. Loannis G. Platsas and Patricia Platsas are, based on

information and belief, citizens of the State of Texas. No other members of Platsas Group

Holdings, LLC and Platsas Properties, LLC were discovered through a diligent search and

review of publicly available records and Defendant has no reason to believe that any members

share the citizenship of Defendant. Based on information and belief after diligent inquiry, and

pursuant to 28 U.S.C. § 1332(a), Plaintiffs Platsas Group Holdings, LLC and Platsas Properties,

LLC are citizens of the state of Texas.

          9.     State Auto Property and Casualty Insurance Company is organized under the laws of

Ohio and maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Defendant is a citizen of the State of Ohio.



2
 Plaintiff’s Original Petition states that Plaintiffs are Texas Limited Liability Companies. See Exhibit A,
Plaintiff’s Original Petition, at ¶¶ 1-2.
3
    MidCap Media Finance, 929 F.3d at 314; Harvey, 542 F.3d at 1080.



                                                    3
         Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 4 of 9



          10.     Co-defendant Weiser, LLC is reportedly a Texas limited liability company.4 A

diligent search of publicly available information on the members of Weiser, LLC has been

conducted and Larry J. Weiser of Houston, Texas, Eric B. Weiser of Houston, Texas, and Steven

M. Kampwerth of Richmond, Texas, are the only members who can be identified based on

public records. Based on information and belief after diligent inquiry, and pursuant to 28 U.S.C.

§ 1332(a), Co-defendant Weiser, LLC is a citizen of the state of Texas. However, to date, on

information and belief, Co-defendant Weiser, LLC has not been served and thus is not “properly

joined and served” pursuant to 28 U.S.C. 1441(a).5 In the alternative, as set forth below, Weiser,

LLC has been improperly joined.

          11.     Accordingly, there is complete diversity between the properly joined parties pursuant

to 28 U.S.C. § 1332(a).

                      i. Improper Joinder of Co-defendant Weiser, LLC

          12.     A defendant is improperly joined if the moving party establishes that (1) the

plaintiff has stated a claim against a defendant that it improperly alleges is non-diverse, or (2) the

plaintiff has not stated a claim against a defendant that it properly alleges is non-diverse.6

Because the members of co-defendant Weiser, LLC appear to be non-diverse, only the latter

option is implicated in this case.

          13.     A non-diverse defendant is improperly joined if “there is no reasonable basis for

the district court to predict that the plaintiff might be able to recover against” the non-diverse




4
 Plaintiff’s Original Petition states that Plaintiffs are Texas Limited Liability Companies. See Exhibit A,
Plaintiff’s Original Petition, at ¶ 3.
5
    Tex. Brine Co., L.L.C. v. Am. Arbitration Ass'n, 2020 U.S. App. LEXIS 10849 (5th Cir., April 7, 2020)
6
    Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 818 F.3d 193, 208 (5th Cir. 2016).



                                                     4
         Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 5 of 9



defendant.7 A non-diverse defendant is improperly joined if there is merely a theoretical

possibility of recovery.8 Courts may “conduct a Rule 12(b)(6)-type analysis, looking initially at

the allegations of the complaint to determine whether the complaint states a claim” against the

non-diverse defendant.9 Under such analysis, the critical question is whether the allegations of

Plaintiff’s Original Petition “contain[s] sufficient factual matter, accepted as true, to state a claim

to relief under Texas law.”10 In undertaking this decision, courts are to apply the federal pleading

standards to the asserted state court claims.11 The facts supporting removal must be judged at the

time of removal.12 A plaintiff’s obligation to provide the grounds for entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.13 Put simply, the plaintiff must plead “enough facts to state a claim to relief

that is plausible on its face.”14

          14.      In this case, Plaintiffs have asserted causes of action against co-defendant Weiser,

LLC, their insurance sales agency, for violations of Texas Deceptive Trade Practices Act (“DTPA”),

Fraud, violations of the Texas Insurance Code Chapter 541, breach of fiduciary duty, fraudulent




7
  Id. at 200 (citing Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)); see also Mumfrey
v. CVS Pharmacy, Inc., 719 F.3d 392, 401 (5th Cir. 2013).
8
  Kling Realty Co. v. Chevron USA, Inc., 575 F.3d 510, 513 (5th Cir. 2009) (quoting Campbell v. Stone
Ins. Inc., 509 F.3d 665, 669 (5th Cir. 2007)).
9
    Kling Realty Co., 575 F.3d at 513.
10
     Trang v. Bean, 600 Fed. App’x 191, 193 (5th Cir. 2015) (internal citations omitted).
11
     Int’l Energy Ventures, 818 F.3d at 200-08.
12
     Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
13
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Importantly, a court is not to strain to find
inferences favorable to the plaintiff and is not to accept conclusory allegations, unwarranted deductions,
or legal conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005).
14
     Twombly, 550 U.S. at 570.



                                                       5
          Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 6 of 9



concealment, and conspiracy.15 The factual allegations against Weiser LLC appear to indicate that

Weiser LLC failed to adjust Plaintiff’s insurance claim. However, Weiser LLC had no duty to adjust

Plaintiffs’ insurance claim. Insurance sales agencies like Weiser LLC may be liable under Chapter

541 of the Texas Insurance Code and the DTPA only under “appropriate circumstances,” limited to

“when the agent misrepresents specific policy terms prior to a loss, and the insured’s reliance upon

that misrepresentation actually causes the insured to incur damages.”16 Here, Plaintiff has failed to

plead any facts under which a viable Chapter 541 or DTPA claim could be made against Weiser

LLC. Moreover, Plaintiff cannot maintain a breach of fiduciary duty claim against Weiser LLC, who

owed Plaintiffs no fiduciary duties, and has failed to adequately plead a factual basis to support is

causes of action against Weiser LLC under Fed. R. Civ. P. 8(a) and 9(b). Finally, Plaintiff’s claims

against Weiser, LLC are bared by the applicable limitations periods. Thus, Weiser, LLC was

improperly joined to this action. Because Plaintiffs have failed to plead specific actionable conduct

against Weiser, LLC or facts sufficient to support its causes of action against Weiser LLC, Plaintiffs

have failed to state any claim for relief rendering removal proper on the basis that Weiser, LLC was

improperly joined.

B.         Amount in Controversy

           15.      It is facially apparent from Plaintiffs’ live petition that the amount in controversy in

this case exceeds $75,000 rendering removal proper. Generally, “the sum demanded in good faith in




15
     See Plaintiffs’ Original Petition, attached as Exhibit A, ¶¶ 56-104.
16
  Griggs v. State Farm Lloyds, 181 F. 3d 694, 701 (5th Cir. 1999) (emphasis added) (citing Liberty
Mutual Ins. Co. v. Garrison Contractors, Inc., 966 S.W.2d 482 (Tex. 1998); and State Farm Fire &
Casualty Co. v. Gros, 818 S.W.2d 908 (Tex. App. – Austin 1991, no writ)); see also Avila v. State Farm
Fire & Cas. Co., 147 F. Supp. 2d 570, 581 (W.D. Tex. 1999) (holding that an insurance agent has no duty
under Texas law to explain policy terms to an insured).



                                                          6
        Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 7 of 9



the initial pleading shall be deemed to be the amount in controversy.”17 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.18 In

addition, penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.19

         16.     Here, Plaintiffs seek “monetary relief from Defendants over $200,000 but not

more than $1,000,000.” Exhibit A, Plaintiffs’ Original Petition, at ¶ 7. Plaintiffs further state that

they have suffered damages totaling $183,940.88, and that damages resulting from alleged

DTPA violations amount to no less than $200,000. Id. at ¶¶ 46, 61. The threshold for diversity

jurisdiction, $75,000, is therefore met by the allegations of Plaintiffs’ Original Petition

         17.     Plaintiffs further seek compensation for (1) actual damages, (2) consequential

damages, (3) treble damages, (4) exemplary damages; (5) attorney’s fees; and (6) pre- and post-

judgment interest. Id. at § XVIII, Prayer. Plaintiffs have alleged that Defendant’s conduct was

wrongful and done knowingly, entitling it to a trebling of actual damages under Texas Insurance

Code Chapter 541. See Exhibit A, ¶ 62; Tex. Ins. Code sections 541.002 & 541.152. Penalties,

exemplary damages, and attorneys’ fees are included as part of the amount in controversy.20

         18.     The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.


17
   28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845,
at *1 (S.D. Tex. May 3, 2013).
18
  Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
(citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
19
  See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000);
see also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
20
  See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see also St.
Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).



                                                       7
      Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 8 of 9



                                                 III.
                                             CONCLUSION

       19.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       20.     WHEREFORE, Defendant State Auto Property and Casualty Insurance Company

hereby provides notice that this action is duly removed.

                                              Respectfully submitted,



                                              /s/ Patrick M. Kemp
                                              Patrick M. Kemp
                                              Texas Bar No. 24043751
                                              Southern District No. 38513
                                              pkemp@smsm.com
                                              Segal McCambridge Singer & Mahoney
                                              100 Congress Avenue, Suite 800
                                              Austin, Texas 78701
                                              (512) 476-7834
                                              (512) 476-7832 – Facsimile

                                              ATTORNEY IN-CHARGE FOR DEFENDANT
                                              STATE AUTO PROPERTY AND CASUALTY
                                              INSURANCE COMPANY
OF COUNSEL:
Robert G. Wall
Texas Bar No. 24072411
Southern District No. 1117137
rwall@smsm.com
Jacob S. Jones
Texas Bar No. 24101975
Southern District No. 3444665
jjones@smsm.com
Segal McCambridge Singer & Mahoney
100 Congress Avenue, Suite 800
Austin, Texas 78701
(512) 476-7834
(512) 476-7832 – Facsimile



                                                 8
      Case 4:20-cv-01489 Document 1 Filed on 04/27/20 in TXSD Page 9 of 9




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically and via regular mail this the 27th day of April, 2020 to:

       Craig Welscher
       Nicholas T. Martinez
       The Welscher Martinez Law Firm
       1111 North Loop West, Suite 702
       Houston, Texas 77008
       nmartinez@twmlawfirm.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                9
